DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-40, Hossary (EP 2662659 A1, hereinafter Hossary) represents the best art of record. However, Hossary fails to encompass all of the limitations of independent claims 1, 7, and 32.
Specifically regarding claim 1, Hossary teaches a measurement system (see Fig. 8; see also [0002], [0004], [0017], and [0039]) comprising: a measurement device formed from a board (see [0017], measurement device 2 formed with board), the measurement device having first, second, and third arms each extending outward from a central point, the measurement device configured to be placed on a corner of an item with the first, second, and third arms extending along different edges of the item (see Fig. 8 and [0004], measurement device 2 having first, second, and third arms to be placed on object as shown); one or more processors configured to: receive, from a user device, an image of the item having the measurement device disposed thereon (see Fig. 8 and [0004], processor 1114 receives image of the item 4); determine, from the image of the item, dimensions of the item (see Fig. 8 and [0004], processor 1114 receives image of the item 4 and determines dimension); determine, based on the determined dimensions, a cost for sending the item through a distribution network (see [0002], dimension of the object used to determine volume and thus cost of transport).
However, Hossary fails to teach that the measurement device formed from a printable medium and wherein the one or more processors is configured to: generate a printable label having a computer readable code thereon; and transmit the printable label to the user device.
Specifically regarding claim 7, Hossary teaches a method for measuring an item for sending in a distribution network comprising (see Fig. 8; see also [0002], [0004], [0017], and [0039], method of measuring item 4 for sensing in a distribution network described): forming a measurement device having first, second, and third arms each extending outward from a central point, the -36-measurement device being configured to be placed on a corner of an item with the first, second, and third arms extending along different edges of the item (see Fig. 8 and [0004], measurement device 2 having first, second, and third arms to be placed on object as shown); receiving, from the sender's device, an image of an item having the measurement device placed thereon, with the first, second, and third arms each extending along different edges of the item (see Fig. 8 and [0004], processor 1114 receives image of the item 4); determining, in a processor, dimensions of the item based the image of the item having the measurement device placed thereon (see Fig. 8 and [0004], processor 1114 receives image of the item 4 and determines dimension).
However, Hossary fails to specifically teach transmitting, to a sender's device, a printable image of a measurement device having first, second, and third arms each extending outward from a central point, the -36-measurement device being configured to be placed on a corner of an item with the first, second, and third arms extending along different edges of the item; and generating, in a processor, an electronic label having a computer readable code thereon; and transmitting the electronic label to the sender's device in a printable format.
Finally regarding claim 11, Hossary teaches a system for measuring an item (see Fig. 8; see also [0002], [0004], [0017], and [0039], method of measuring item 4 for sensing in a distribution network described), the system comprising: a measuring device configured to be placed on an item, the measuring device comprising: a first arm extending in a first direction and configured to provide a first reference measurement in the first direction; a second arm extending in a second direction and configured to provide a second reference measurement in the second direction; a third arm extending in a third direction and configured to provide a third reference measurement in the third direction (see Fig. 8 and [0004], measurement device 2 having first, second, and third arms to be placed on object as shown); a camera configured to capture a first image of the item with the measuring device on the item (see Fig. 8 and [0004], camera 1112 captures first image of the item as described); and a processor in communication with the camera and configured to: receive the first image from the camera item (see Fig. 8 and [0004], processor 1114 receives image of the item 4).
However, Hossary fails to specifically teach that the system is configured to analyze the first image to make a first determination whether the first arm of the measuring device is present in the first image; and based on the first determination, provide a request to a user to capture a second image of the item with the measuring device on the item.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 7, and 11 and the Examiner can find no teachings for a measuring device, method, and system as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855